Exhibit 10.2

 

  

Peter Bradford

C/- 10901 W. Toller Drive, Ste 300

Littleton CO 80127

UNITED STATES

November 1, 2007

Board of Directors

Golden Star Resources Ltd.

10901 W. Toller Drive, Ste 300

Littleton CO 80127

UNITED STATES

Dear Sirs,

AMENDED AND RESTATED NOTICE OF RESIGNATION

Pursuant to the Employment Agreement dated April 30, 2004, as amended, between
Peter Bradford (the “Employee”) and Golden Star Resources Ltd. (“the
“Corporation”), I, the Employee, on August 1, 2007 delivered “Notice of
Resignation” as Director, President and Chief Executive Officer of the
Corporation and any appointments as a director and/or officer of the
Corporation, effective December 31, 2007, or such other date that the parties
agree following the appointment of a successor President and Chief Executive
Officer (the “Separation Date”). The Employee and the Corporation have
determined that it is necessary to amend and restate such Notice of Resignation
to better reflect the agreement of the parties, and this Amended and Restated
Notice of Resignation hereby amends and restates the original Notice of
Resignation in its entirety, effective as of August 1, 2007. The parties hereby
agree that the Corporation will be responsible for the following:

 

  1. Payment of salary to the Employee at a rate of US$500,000 per annum on a
monthly basis, in arrears, through the Separation Date;

 

  2. Payment of bonus for 2007 to the Employee, in April 2008, in accordance
with the Executive Management Bonus Scheme;

 

  3. Payment of all accrued benefits to the Separation Date to the Employee;

 

  4. Immediate vesting of all options granted to the Employee and the extension
of the exercise date of such options until the second anniversary of the
Separation Date;

 

  5. Provision of medical benefits and insurance, or payment in lieu, to the
Employee until the first anniversary of the Separation Date;



--------------------------------------------------------------------------------

  6. Storage and shipment of Employee’s personal effects in the United States
and Ghana to the Employee’s future residence in Coffs Harbour, Australia, all at
the cost of the Corporation; and

 

  7. The purchase by the Corporation of the Employee’s KIA Sorrento in Ghana for
US$25,000, payable on December 31, 2001.

In addition, to the above mentioned compensation conditions, which are fixed,
irrespective of the date of the Separation Date, the Corporation and the
Employee shall execute as of the Separation Date, a mutual comprehensive release
of all claims which either may have against the other, except only amounts to be
paid by the Corporation to the Employee following the Separation Date as
provided above.

The signed acknowledgement, by the Chairman of the Board, shall constitute the
Corporation’s agreement of the terms and conditions provided above.

 

    /s/ Peter Bradford     November 1, 2007 Peter Bradford     Date

 

Acknowledged and Agreed:

 

Golden Star Resources Ltd.

    /s/ Ian MacGregor     November 1, 2007 Ian MacGregor (Chairman)     Date

 

Acknowledged and Agreed:

 

Caystar Management Holdings

    /s/ Thomas Mair     November 1, 2007 Thomas Mair (Director)     Date

 

-2-